Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The reply filed on January 14th, 2022 has been received and entered.
Claim 1 has been amended.
Claim 2 has been canceled.
Claims 1 and 3-4 now remain pending and are allowed with examiner’s amendment presented herein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Eric Liou (Registration Number 67,246) on January 27th, 2022 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 

IN THE CLAIMS:
Please amend claims 1 and 3 as follows:

At line 3, delete storing in front of “the program”.
At line 23, insert the in front of “state transition”.

Claim 3 (Currently Amended) 
At line 4, insert the in front of “state transition”.
--End--
Allowable Subject Matter
Claims 1 and 3-4 are allowed and renumbered as 1-3.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Avadhanula et al. (US Patent No. 10,235,140), discloses a technical computing environment of a computing device to create a model that includes a chart. The model may include an input block, a chart block, and an output block. The input block may be associated with a representation of a physical device that provides an input signal to the chart block. The chart block may include a representation of a chart that processes the input signal to generate an output signal and provide the output signal to the output block. The output block may be associated with a representation of a physical device that receives the output signal and utilizes the output signal. Moreover, Sunitha E. V. et al. (Automatic Code Generation From UML State Chart Diagrams – IEEE, 2018), another prior art of record, discloses the implementation of the state diagram which includes hierarchical, concurrent, and history states. The state transitions of parallel states are delegated to the composite state class. However, Avadhanula et al. and Sunitha E. V. et al., singularly or in combination, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        January 29th, 2022